Citation Nr: 1814393	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a heart condition (claimed as enlarged heart).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1983 to February 1986 and May 1987 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board notes that during the pendency of the appeal, the RO granted service connection for pseudofolliculitis barbae (shaving profile) in a December 2013 rating decision and this issue is no longer on appeal.

The issues of low back condition, heart condition, tinnitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's obstructive sleep apnea did not manifest during or as a result of active military service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his obstructive sleep apnea (OSA) is related to his military service.  

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Turning to the evidence of record, the Board notes that the Veteran's service treatment records are silent as to any complaints or diagnoses of sleep apnea.  In reports of medical history dated November 1982 and March 1987, the Veteran repeatedly denied any frequent trouble sleeping.    

Post-service, a March 2012 sleep study found severe obstructive sleep apnea.  The Board notes that the medical evidence includes well-documented treatment records for the Veteran's sleep apnea.

A September 2015 VA examination revealed that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's active military service, including his service in Southwest Asia.  As to whether the Veteran's sleep apnea can be characterized as a disability pattern with an inconclusive etiology, the examiner opined that sleep apnea is a condition with a clear and specific etiology.  Citing medical literature, the examiner stated that sleep apnea is characterized by recurrent collapse of the velopharyngeal and/or oropharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This leads to intermittent disturbances in gas exchange and fragmented sleep, and risk factors include obesity and excessive alcohol intake.  The examiner noted that there was no diagnosis of sleep apnea during service, and opined that there was no evidence that the Veteran's sleep apnea is related to any specific exposures in Southwest Asia. 

The Board notes that the first documentation of medical evidence indicating sleep apnea was almost 20 years after separation, in March 2012, when the Veteran underwent a sleep study and was found to have severe obstructive sleep apnea syndrome.  The September 2015 VA examiner opined that there is no causal nexus between active military service and the Veteran's sleep apnea.  The Board places high probative weight on the September 2015 VA examination, as the examiner reviewed the Veteran's medical records and pertinent medical literature, and provided adequate rationale for the opinion that the Veteran's sleep apnea did not result from active military service.  The Board notes that there is no medical evidence of record to the contrary.    

The Board has considered the Veteran's lay statements regarding his sleep apnea and notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  However, without medical training, the Veteran has not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology of obstructive sleep apnea.  See id.  As such, the Board assigns little probative weight to the Veteran's assertion that his sleep apnea was caused by his military service.

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND


While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's low back condition, heart condition, tinnitus, and hypertension. 

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In his October 2010 notice of disagreement, the Veteran contended that he suffered back pain while performing combat operations in the Persian Gulf, which included carrying heavy equipment and walking 10-15 miles in deep sand.  He reports that he did not complain of his back pain during service, but sought medical attention for his back condition after leaving service.  While the Veteran has been diagnosed with lumbar strain and low back strain, he has not been afforded a VA examination for the claimed disability.   
The Veteran was diagnosed with tinnitus in September 2009.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his observed symptoms.

The Veteran maintained that he was placed on a low-salt diet during his first period of service and was able to control his hypertension through his diet until he was prescribed medication in 2001.  The record reflects ongoing treatment for hypertension since August 2009, but the Veteran has not been afforded a VA examination to address the claimed disability.  

The Veteran contends that his enlarged heart is due to his period of service.  The Veteran was noted to have cardiac disease in an August 2002 progress note.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed heart condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claims. 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his current back condition.  The examiner should review the entire claims file.  All necessary studies should be performed.  

a) The examiner should identify all current back disabilities.

b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its clinical onset during service or is related to any incident of service, to include consideration of the Veteran's performance of combat operations and carrying heavy equipment.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart conditions. The examiner should review the entire claims file and note such review in the examination report.  All necessary tests and studies should be conducted.  A comprehensive rationale must be provided for the opinions rendered. The examiner should respond to the following:

(a) Does the Veteran have any diagnosable heart disability? 

(c) If so, is it at least as likely as not (50 percent probability or greater) that any diagnosed heart disability is related to the Veteran's period of active service? 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate such and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for a VA audiological examination to evaluate the Veteran's claimed tinnitus.

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed tinnitus had its onset during active military service or is otherwise related to the Veteran's active military service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
5.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's hypertension. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension (i) had its onset in service or within one year of separation or (ii) is related to the Veteran's period of military service. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


